DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to amendment filed on 9/29/2020 in which claims 1-20 are pending. The applicant’s amendments have been considered but they are moot based on the new ground of rejection. Hence this case is made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 17-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Row et al US 20100135449 A1 in view of AL Qaq U.S Patent  10,484,108 B1.
           As per claim 1, Row et al teaches a system, comprising: an in-phase/quadrature IQ controller estimator configured to determine an IQ errors estimate based on frequency domain values (see fig.11 element, 1a 1b abstract for… frequency components within a base band) for a baseband data signal, at frequency bins (see figs.2, 8 and 11 elements 22 )  and wherein the IQ corrector is configured to correct the baseband data signal based on the IQ error a correction applied to a said frequency component within the base band, said correction being dependent on the frequency of the said frequency component within the base band and para [0081] for… correction controller 22 in order to best cancel the impairments by matching the frequency response of the relevant component of the impairment).
          However Row et al does not explicitly teach an in-phase/quadrature IQ corrector is a mismatch estimator.
           Al Qaq teach an in-phase/quadrature IQ corrector is a mismatch estimator (see fig.2 and col.8, lines 65-67 for…. The I/Q mismatch correction parameters TxIQMC and RxIQMC for TxIQMC filter 203 and MRxIQMC filter 213 are provided by Frequency-Dependent I/Q Mismatch Estimation (FD-IQME) block 211).
           In view of the above, having the system of Row and given the well-established teaching of Al Qaq, it would have been obvious to one skill in the art, at the time of filing or before the effective filing date of the claimed invention, to implement the teaching of AL Qaq into Row as to cancel out frequency-dependent image distortion, as taught by Al Qaq (see col.8, lines 55-58).
        As per claim 2, Row and AL Qaq in combination would teach wherein the IQ estimator and the IQ mismatch corrector are coupled to a downscaler output along a receiver data path of the transceiver (see AL Qaq fig.4 elements 417 and 421 and col.10, lines 2-12 for… MRx input is down converted…… (FIR) blocks 417, 419 and DC offset correction is performed at DCOC 421) is equivalent the claimed downscaler) as to cancel out frequency-dependent image distortion, as taught by AlQad (see col.8, lines 55-58).
        As per claim 3, Row and AL Qaq in combination would teach, wherein the IQ mismatch corrector is coupled to an upscaler input along a transmitter data path of the transceiver (see AL Qaq col.7, lines 8-10 for... Tx generated by Tx I/Q block 107.  For up converting) as to cancel out frequency-dependent image distortion, as taught by Al Qaq (see col.8, lines 55-58).
        As per claims 4 and 19, Row and AL Qaq in combination would teach, wherein the IQ estimator is configured to: compute a residual IQ mismatch for available frequency bins of a baseband data signal; and compute the IQ mismatch estimate by adding the residual IQ mismatch to frequency-domain data for a current set of multi-tap correction coefficients (see figs.2 and 4 element 215 and 217 and col., lines for… adders 205 and 207) as to cancel out frequency-dependent image distortion, as taught by Al Qaq (see col.8, lines 55-58).
        As per claims 5 and 18, Row and AL Qaq in combination would teach, wherein the IQ estimator is configured to: update an IQ mismatch history at available frequency bins based on the IQ mismatch estimate and a filter that accounts for current data and historical data; and output updated multi-tap correction coefficients to the IQ mismatch corrector based on the IQ mismatch history (see col.8, lines 53-67 for… to correct for the I/Q imbalance in the transmission section……. complex filter, introduces corrections at the adders 215 and 217 to cancel out frequency) as to cancel out frequency-dependent image distortion, as taught by Al Qaq (see col.8, lines 55-58).
        As per claim 6, Row and AL Qaq in combination would teach wherein IQ estimator is configured to compute the residual IQ mismatch based on a mismatch estimate given as: where X(f) is a spectrum of a transmitter baseband data signal, where X(-f) is an image of the transmitter baseband data signal, where Y(f) is a spectrum of a feedback baseband data signal, where Y(-f) is an image of the feedback baseband data signal, and where HhA(f) is a channel estimate as to cancel out frequency-dependent image distortion, as taught by Al Qaq (see col.8, lines 55-58).
        As per claim 7, Row and AL Qaq in combination would teach, wherein IQ estimator is configured to compute the residual IQ mismatch based on: where HAmis(f) is a mismatch estimate as a function of frequency, and where HAChn(f) is a channel estimate as a function of frequency as to cancel out frequency-dependent image distortion, as taught by A l Qaq (see col.8, lines 55-58).
       As per claim 17, Row et al teaches, comprising: receiving a baseband data signal (see figs. 2 and 7-8 and para [0004] for…on reception, conversion of received radio frequency signals is preferably directly to in-phase and quadrature base band); 4300-0559US44TI-90319generating frequency-domain values for the baseband data signal (see abstract for… comprising frequency components within a base band); determining (see fig.11 element, 1a 1b) a residual IQ controller based on the frequency-domain values for baseband data signals; determining The IQ correction controller 22 compares the input signal components 2i and 2q with the signal components 25i and 25q that are output after the after IQ post corrector 1b that originate from signals received by the receive chain); determining updated multi-tap correction coefficients (see  para [0068]for…. The IQ correction controller 22 controls the pre-corrector 1a and post-corrector 1b via signals 23a, 23b such that the error between the input signal components 2i, 2q and the received signal components 25i, 25q is minimised) using the determined IQ controller; correcting the baseband data signal using the updated multi-tap correction coefficients (see para [0010] [0026] for…. a correction applied to a said frequency component within the base band, said correction being dependent on the frequency of the said frequency component within the base band and para [0081] for… correction controller 22 in order to best cancel the impairments by matching the frequency response of the relevant component of the impairment).
          However Row et al does not explicitly teach an in-phase/quadrature IQ corrector is a mismatch estimator.
           Al Qaq teach an in-phase/quadrature IQ corrector is a mismatch estimator (see fig.2 and col.8, lines 65-67 for…. The I/Q mismatch correction parameters TxIQMC and RxIQMC for TxIQMC filter 203 and MRxIQMC filter 213 are provided by Frequency-Dependent I/Q Mismatch Estimation (FD-IQME) block 211).
           In view of the above, having the system of Row and given the well-established teaching of Al Qaq, it would have been obvious to one skill in the art, at the time of filing or before the effective filing date of the claimed invention, to implement the teaching of AL Qaq into Row as to cancel out frequency-dependent image distortion, as taught by AlQad (see col.8, lines 55-58).
        As per claim 20, Row and AL Qaq in combination would teach, further comprising maintaining a channel estimate history based on a filter that accounts for current data and historical data and based on the channel estimate for available frequency bins (see col.8, lines 54-55 for…. Correction TxIQMC filter 203, shown here in the generic form of a complex filter) as to cancel out frequency-dependent image distortion, as taught by AlQad (see col.8, lines 55-58).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Row et al US 20100135449 A1 in view of AL Qaq U.S Patent 10,484,108 B1 and in further  view of Kholmann US 20100027689 A1.
        As per claim 8, Row teaches a transceiver (see figs. 2 and 7-8 and para [0002] for….transmission and a further digital part in which received signals are processed after reception), comprising: an IQ corrector along the data path  (see figs.2, 8 and 11 elements ,1a, 1b); and an IQ estimator controller coupled to the IQ corrector (see figs. 2 and 7-8 element 22), wherein the IQ estimator comprises: a time-to-frequency converter ((see figs.2, 8 and 11 elements ,1a, 1b and  para [0010] [0026] for…. a correction applied to a said frequency component within the base band, said correction being dependent on the frequency of the said frequency component within the base band); a processor coupled to the time-to-frequency converter, wherein the processor (see fig.11)  is configured to: determining a residual IQ mismatch based on frequency bin values of a baseband data signal output by the time-to- frequency converter (see figs. 2 and 7-8 element 22 and para [0068] for…The IQ correction controller 22 compares the input signal components 2i and 2q with the signal components 25i and 25q that are output after the after IQ post corrector 1b that originate from signals received by the receive chain); determining updated multi-tap correction coefficients (see  para [0068]for…. The IQ correction controller 22 controls the pre-corrector 1a and post-corrector 1b via signals 23a, 23b such that the error between the input signal components 2i, 2q and the received signal components 25i, 25q is minimised); and determining an IQ estimate by adding the residual IQ mismatch to frequency-domain data for a current set of multi-tap correction coefficients (see para [0010] [0026] for…. a correction applied to a said frequency component within the base band, said correction being dependent on the frequency of the said frequency component within the base band and para [0081] for… correction controller 22 in order to best cancel the impairments by matching the frequency response of the relevant component of the impairment).
          However Row et al does not explicitly teach an in-phase/quadrature IQ corrector is a mismatch estimator.
           Al Qaq teach an in-phase/quadrature IQ corrector is a mismatch estimator (see  fig.2 and col.8, lines 65-67 for…. The I/Q mismatch correction parameters TxIQMC and RxIQMC for TxIQMC filter 203 and MRxIQMC filter 213 are provided by Frequency-Dependent I/Q Mismatch Estimation (FD-IQME) block 211).
           In view of the above, having the system of Row and given the well-established teaching of Al Qaq, it would have been obvious to one skill in the art, at the time of filing or before the effective filing date of the claimed invention, to implement the teaching of AL Qad into Row as to cancel out frequency-dependent image distortion, as taught by AlQad (see col.8, lines 55-58).

       Kholmannn teaches a frequency-to-time converter (see fig.1 element 21 and para [0049] for… 21 transforms reference signal 62 from the frequency domain into the time domain) coupled to the processor (see fig.1 element 14) and configured to output updated multi-tap correction coefficients to the IQ mismatch corrector (see fig.1 element 22) based on the computed IQ mismatch estimate (see para [0044] and [0047] for….. the correction mode corresponds to a second phase of method 48 in which the four I/Q impairments are corrected using first correction circuit 22).
      In view of the above, having the system combination of Row and Al Qaq and given the well-established teaching of Kholmann, it would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to implement the teaching of  Kholmann into Ro and Al Qaq so that the  DSP 14 could accurately determine or evaluate the first characteristic C.sub.-1 of the first sideband tone, the second characteristic C.sub.-2 of the second sideband tone, the third characteristic C.sub.-1 of the third sideband tone and the fourth characteristic C.sub.-2 of the fourth sideband tone, as taught by Kholmann (see para [0008] [0067]).

     As per claim 10, Row, Al Qaq and Kholmann in combination would teach wherein the data path is a transmitter data path, and wherein the IQ mismatch corrector is coupled to an upscaler input along the transmitter data path so that the  DSP 14 could accurately determine or evaluate the first characteristic C.sub.-1 of the first sideband tone, the second characteristic C.sub.-2 of the second sideband tone, the third characteristic C.sub.-1 of the third sideband tone and the fourth characteristic C.sub.-2 of the fourth sideband tone, as taught by Kholmann (see para [0008] [0067]).  
     As per claim 11, Row, AL Qaq and Kholmann in combination would teach, wherein the processor is configured to update an IQ mismatch history at available frequency bins based on the IQ mismatch estimate and a filter that accounts for current data and historical data, and wherein the frequency-to-time converter is configured to output the multi-tap correction coefficients to the IQ mismatch corrector based on the IQ mismatch history so that the  DSP 14 could 
     As per claim 12, Row, AL Qaq and Kholmann in combination would teach, wherein the processor is configured to compute the residual IQ mismatch as an aggregate residual mismatch estimate based on a channel estimate and an aggregate observed residual mismatch estimate determined from frequency- domain analysis of a transmitter baseband data signal and a feedback baseband data signal so that the  DSP 14 could accurately determine or evaluate the first characteristic C.sub.-1 of the first sideband tone, the second characteristic C.sub.-2 of the second sideband tone, the third characteristic C.sub.-1 of the third sideband tone and the fourth characteristic C.sub.-2 of the fourth sideband tone, as taught by Kholmann (see para [0008] [0067]).  
     As per claim 13, Row, AL Qaq and Kholmann in combination would teach, wherein the processor is configured to compute the residual IQ mismatch based on a mismatch estimate given as: 
    PNG
    media_image1.png
    17
    115
    media_image1.png
    Greyscale
 where X(f) is a spectrum of a receiver baseband data signal, where X(-f) is an image of the receiver baseband data signal so that the  DSP 14 could accurately determine or evaluate the first characteristic C.sub.-1 of the first sideband tone, the second characteristic C.sub.-2 of the second sideband tone, the third characteristic C.sub.-1 of the 
     As per claim 14, Row, AL Qaq and Kholmann in combination would teach, wherein the processor is configured to predict and suppress interference in the IQ mismatch estimate based on a mismatch estimate given as:  4300-0559US43TI-90319 
    PNG
    media_image2.png
    20
    182
    media_image2.png
    Greyscale
 where X(f) is a spectrum of a transmitter baseband data signal, where X(-f) is an image of the transmitter baseband data signal, where Y(f) is a spectrum of a feedback baseband data signal, where Y(-f) is an image of the feedback baseband data signal, and where Hch(f) is a channel estimate so that the  DSP 14 could accurately determine or evaluate the first characteristic C.sub.-1 of the first sideband tone, the second characteristic C.sub.-2 of the second sideband tone, the third characteristic C.sub.-1 of the third sideband tone and the fourth characteristic C.sub.-2 of the fourth sideband tone, as taught by Kholmann (see para [0008] [0067]).  
     As per claim 15, Row, AL Qaq and Kholmann in combination would teach, wherein the processor is configured to predict and suppress interference in the IQ mismatch estimate based on a mismatch estimate given as: 
    PNG
    media_image3.png
    19
    102
    media_image3.png
    Greyscale
 where Yc(f) = Y(f) - X(f)Hch(f) , where X(f) is a spectrum of a transmitter baseband data signal, where X(-f) is an image of the transmitter baseband data signal, where Y(f) is a spectrum of a feedback baseband data signal, where Y(-f) is an image of the feedback baseband data signal, and where ch(f) is a channel estimate so that the  DSP 14 could accurately determine or evaluate the first characteristic C.sub.-1 of the first sideband tone, the second characteristic C.sub.-2 of the second sideband tone, the third characteristic C.sub.-1 of the third sideband tone and the fourth characteristic C.sub.-2 of the fourth sideband tone, as taught by Kholmann (see para [0008] [0067]).  
     As per claim 16, Row, AL Qaq and Kholmann in combination would teach, wherein the processor is configured to compute the residual IQ mismatch based on: 
    PNG
    media_image4.png
    18
    89
    media_image4.png
    Greyscale
 where HAmis(f) is a mismatch estimate as a function of frequency, and where HAChMf is a channel estimate as a function of frequency so that the  DSP 14 could accurately determine or evaluate the first characteristic C.sub.-1 of the first sideband tone, the second characteristic C.sub.-2 of the second sideband tone, the third characteristic C.sub.-1 of the third sideband tone and the fourth characteristic C.sub.-2 of the fourth sideband tone, as taught by Kholmann (see para [0008] [0067]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US-20110069744-$ or US-20110051790-$ or US-20100232493-$ or US-20170264477-$ or US-20150229497-$ or US-20130208770-$ or US-20130058388-$ or US-20160323010-$ or US-20100313094-$ or US-20100135449-$).did.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016.  The examiner can normally be reached on 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633